Citation Nr: 0826293	
Decision Date: 08/05/08    Archive Date: 08/13/08

DOCKET NO.  96-10 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for chronic sinusitis.

3.  Entitlement to service connection for swollen mucosa, 
with deviated septum.

4.  Entitlement to an increased (compensable) rating from an 
original grant of service connection for headaches. 

5.  Entitlement to an initial evaluation in excess of 20 
percent for low back strain,.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran had active military service from July 1991 to 
July 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Los Angeles, California 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which, in pertinent part, denied the veteran service 
connection for a right knee disorder, a sinus disorder, a 
recurrent cough (recharacterized as swollen mucosa with 
deviated septum), and awarded service connection for chronic 
low back pain with headaches with a 10 percent rating 
assigned.  In May 2000, the RO increased the veteran's rating 
to 20 percent for chronic low back pain with headaches, 
effective July 2, 1994.  The issue of entitlement to a higher 
disability evaluation based upon an initial grant of service 
connection remains before the Board.  See AB v. Brown, 6 Vet. 
App. 35 (1993); Fenderson v. West, 12 Vet. App. 119 (1999).

In a February 2008 rating action, the RO revised the 
disability of low back strain with headaches by awarding 
separate evaluations for low back strain and for headaches.  
The veteran has relocated to the jurisdiction of the RO in 
Nashville, Tennessee.

The veteran testified before a hearing officer at the RO in 
August 1997 and October 1998.  Transcripts of the hearings 
are of record.  In August 1998, February 2004 and December 
2005, the Board remanded the veteran's case to the RO for 
further development.  The case was recently returned to the 
Board in April 2008.  

When the appeal was previously before the Board in December 
2005, an issue for entitlement to service connection for 
residuals of a head injury was remanded to issue a Statement 
of the Case (SOC).  See Manlincon v. West, 12 Vet. App. 238 
(1999).  A SOC was issued in February 2008, reflecting denial 
of service connection.  However, the record does not reflect 
that a timely substantive appeal was filed thereafter; 
accordingly, the Board is without further jurisdiction as to 
that matter.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished. 

2.  The claims file does not include a current medical 
diagnosis of a right knee disorder related to service.  

3.  The claims file does not include medical evidence of a 
nexus between sinusitis and the veteran's military service.  

4.  The claims file does not include medical evidence of a 
nexus between swollen mucosa with deviated nasal septum and 
the veteran's military service.  

5.  The veteran's headaches are manifested by less than 
characteristic prostrating attacks averaging one in two 
months over the last several months.

6.  During the span of the appeal period, spinal ankylosis is 
not present; no appreciable neurological manifestations are 
clinically evident, and there is no evidence of any episodes 
of incapacitation where bed rest was prescribed by a 
physician; however, low back strain is manifested by forward 
flexion of the lumbar spine not more limited than to 55 
degrees, intermittent symptomatic lumbar paraspinal spasm 
activity without neurovascular association or radiculopathy.


CONCLUSIONS OF LAW

1.  Service connection for a right knee disorder is not 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2007).    

2.  Sinusitis was not incurred or aggravated by active 
military service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2007).    

3.  A swollen mucosa with deviated nasal septum disorder was 
not incurred or aggravated by active military service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2007).    

4.  The criteria for an initial compensable rating for 
migraine headaches have not been met.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2007); 38 C.F.R. § 4.124a, Diagnostic Code 
8100 (2007).

5.  The criteria for a rating higher than 20 percent for low 
back strain have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 4.40, 4.45, 4.71a, 
Diagnostic Codes 5293 (effective September 23, 2002), 5292, 
5295, (2003), Diagnostic Codes 5237-5243 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in letters from the RO 
dated in March 2004 and July 2006.  Those letters notified 
the veteran of VA's responsibilities in obtaining information 
to assist the veteran in completing his claims, and 
identified the veteran's duties in obtaining information and 
evidence to substantiate his claim.  (See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 
110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006).

The Board also notes that the VCAA correspondence was sent to 
the veteran after to the RO's initial adverse decision that 
is the basis for this appeal.  As noted in Pelegrini II, the 
plain language of 38 U.S.C.A. § 5103(a) requires that this 
notice be provided relatively soon after VA receives a 
complete or substantially complete application for benefits; 
thus, the Court held that under section 5103(a), a service-
connection claimant must be given notice before an initial 
unfavorable RO decision on the claim.

However, in reviewing AOJ determinations on appeal, the Board 
is required to review the evidence of record on a de novo 
basis and without providing any deference to the AOJ's 
decision.  As provided by 38 U.S.C. § 7104(a), all questions 
in a matter which under 38 U.S.C. § 511(a) are subject to 
decision by the Secretary shall be subject to one review on 
appeal to the Secretary, and such final decisions are made by 
the Board.  Because the Board makes the final decision on 
behalf of the Secretary with respect to claims for veterans 
benefits, it is entirely appropriate for the Board to 
consider whether the failure to provide a pre-AOJ initial 
adjudication constitutes harmless error, especially since an 
AOJ determination that is "affirmed" by the Board is subsumed 
by the appellate decision and becomes the single and sole 
decision of the Secretary in the matter under consideration.  
See 38 C.F.R. § 20.1104.  There simply is no "adverse 
determination" for the appellant to overcome.  Similarly, a 
claimant is not compelled under 38 U.S.C. § 5108 to proffer 
new and material evidence simply because an AOJ decision is 
appealed to the Board.  Rather, it is only after a decision 
of either the AOJ or the Board becomes final that a claimant 
has to surmount the reopening hurdle.  All the VCAA requires 
is that the duty to notify is satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 
553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the initial VCAA letter provided to the appellant was 
not given prior to the first AOJ adjudication of the claim, 
he was subsequently specifically requested him to provide 
evidence in support of his claims.  In addition, the most 
recent letter was provided by the AOJ prior to the transfer 
and certification of the appellant's case to the Board, and 
the content of this letter fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
After the last VCAA letter was sent, the case was 
readjudicated and a Supplemental Statement of the Case was 
provided shortly thereafter to the appellant.  The claimant 
has been provided with every opportunity to submit evidence 
and argument in support of his claim, and to respond to VA 
notice.  

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  The 
appellant has not identified any additional evidence that 
could be obtained to substantiate the claim.  Clearly, from 
submissions by and on behalf of the veteran, he is fully 
conversant with the legal requirements in this case.  Thus, 
the content of these letters complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No 
further action is necessary for compliance with the VCAA.   

Service Connection

Service connection may be granted for a disorder that was 
incurred or aggravated while on active duty.  38 U.S.C.A. 
§§ 1110, 1131.  "A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service."  Watson v. 
Brown, 4 Vet. App. 309, 314 (1993).  Additionally, service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303.  Each disorder for which a 
veteran seeks service connection must be considered on the 
basis of evidence, including that shown by his service 
records, his medical records, and pertinent medical and lay 
evidence.  Id. 

In a claim for service connection, the ultimate credibility 
or weight to be accorded evidence must be determined as a 
question of fact.  The Board determines whether (1) the 
weight of the evidence supports the claim, or (2) the weight 
of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim: the appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102;  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

The veteran has submitted extensive objections to the medical 
evidence of record.  However, the Board notes that the 
veteran's opinion as to medical matters, no matter how 
sincere, is without probative value because he, as a lay 
person, is not competent to establish a medical diagnosis or 
draw medical conclusions; such matters require medical 
expertise.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

Right Knee Disorder

Factual Background 

In August 1991, the veteran reported into outpatient 
treatment with complaints of right proximal knee pain and 
swelling since the previous day when he hit the knee on the 
bottom of a rear truck step.  The knee appeared red and 
swollen at the proximal aspect, but demonstrated good range 
of motion.  He was put on light duty for two days.  Two days 
after the incident, objective evaluation of the right knee 
revealed only minimal swelling, no redness, no ecchymosis and 
no crepitation.  The assessment was patellar tendinitis.  The 
veteran's May 1994 separation physical examination and 
accompanying Report of Medical History made no mention of any 
right knee pathology.

During a September 1994 VA medical examination, the veteran 
complained of right knee pain.  The examiner noted that the 
veteran could extend his right knee to 180 degrees and flex 
to 145 degrees and that those motions were compatible to the 
opposite side.  Lachman's anterior drawer McMurray signs were 
all negative.  Achilles tendons ligaments were intact.  There 
was no crepitation on flexion and extension.  X-ray films of 
the right knee were negative.

During an April 1999 VA medical examination, the examiner 
noted that the right knee demonstrated full range of motion.  
There was no effusion and no joint line tenderness.  There 
was some maltracking over the lateral patella tilt on both 
sides.  Strengthening and flexion exercises were recommended.

In September 2002 the veteran reported to urgent care with a 
laceration of the lateral aspect of his right knee.  There 
was no surrounding erythema.  The impression was 4-centimeter 
laceration of the right knee.

The veteran afforded a VA examination in April 2004.  He 
complained that since striking his right knee on a semi-truck 
step in service, he had experienced pain in that knee.  He 
made no complaints of weakness or stiffness, and no heat, 
redness or instability was observed.  There was no locking, 
giving away, fatigability or lack of endurance noted.  
Objective examination of the knee revealed no evidence of 
pain on motion of the right knee.  On examination of the knee 
he had 0 to 140 degrees of flexion both with active and 
passive range of motion.  There was no decrease of motion 
noted after repetitive testing.  It was stable to varus and 
valgus testing, 0 to 30 degrees of flexion, negative anterior 
and posterior drawer test and negative Lachman's, negative 
pivot shift.  X-ray films of the knee showed a normal joint.

The veteran was afforded a VA examination in August 2006.  
Range of motion was 0 to 120 degrees; active and passive 
ranges of motion were the same and there was no change with 
repetition.  There was no pain elicited on range of motion.  
There was some patellofemoral crepitus that was mild 
appreciated on examination.  There was no ligamentous laxity 
appreciated on varus or valgus stress at 0 to 30 degrees.  He 
had a negative Lachman's, negative anterior posterior drawer, 
negative McMurray's.  He was nontender to palpation in the 
medial and lateral joint line.  There were no signs of 
effusion.  He had a positive patellar grind and the extension 
mechanism was intact.  Pivoting studies of the right knee 
revealed no obvious fracture or dislocation.  Assessment in 
pertinent part was chondromalacia of the right knee.  The 
physician additionally opined that the veteran did not have a 
right knee disability secondary to his chondromalacia of his 
patella.  He further concluded that is was less likely than 
not that his chondromalacia patella was related to any injury 
sustained in military service.

Analysis

The veteran initially requested service connection for right 
knee pain.  Pain or discomfort is not, of itself, a disorder 
for which service connection may be granted.  See Sanchez- 
Benitez v. Principi, 259 F.3d 1356, 1361 (Fed. Cir. 2001) 
(unless a veteran suffers from an underlying disability or 
condition, such as loss of normal body working movements, 
joint disability, or muscle disability, then pain otherwise 
experienced is not a compensable disability). 

The Board acknowledges that the veteran sustained a right 
knee injury in service in August 1991.  At that time it was 
assessed as tendonitis with only minimal objective 
manifestations.  However, service treatment records are 
otherwise silent as to follow-up, or any other complaints, 
findings, treatment or diagnoses relating to the right knee 
during the following years of service or on separation.

Currently, the veteran is diagnosed with chondromalacia of 
the right patella.  The August 2006 VA examination provided a 
definitive opinion as to the unlikelihood of any relationship 
between the veteran's claimed knee disorder and service.  
That examiner indicated that the veteran does not have a 
disability secondary to chondromalacia; moreover, his 
chondromalacia was unrelated to service.  

As noted above, a veteran seeking disability benefits must 
establish the existence of a disability and a connection 
between service and the disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).  Even where there is evidence of 
an injury or disease in service, there must be a present 
disability resulting from that disease or injury.  See 
Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  In this 
case, the present knee disorder, chondromalacia, was not 
shown in service.  While the veteran argues that his current 
right knee disorder originated with the August 1991 injury in 
service, the only current medical evidence refutes this 
contention.  The veteran has submitted no medical data to 
rebut the opinion rendered by the physician in August 2006.  
Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Although the 
appellant is competent to provide evidence of visible 
symptoms, he is not competent to provide evidence that 
requires medical knowledge.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992). 

Accordingly, in the absence of a nexus opinion relating any 
currently diagnosed right knee disorder to events in service, 
this claim must be denied.  See Rabideau, supra; see also 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. 
Brown, 155 F.3d 1353 (Fed. Cir. 1998).  The preponderance of 
the evidence is against the claim. 

Chronic Sinusitis/Swollen Mucosa with Deviated Septum

Factual Background

Service treatment records indicate that in November 1991, the 
veteran was seen for complaints of sinus congestion and a 
chest cold.  A chest X-ray film was within normal limits, and 
he was placed on light duty for seven days.  In January 1992, 
the veteran complained of a chest cold that had lasted for 10 
days.  He reported headache symptomatology along with 
productive cough and greenish sputum.  There was no sinus 
congestion.  The assessment was upper respiratory infection.  
He was also instructed to report to the clinic as needed.  
The veteran's May 1993 separation physical examination and 
accompanying Report of Medical History made no mention of any 
sinus problems or deviated septum.

August 1994 VA X-rays reported the veteran's sinuses were 
well developed and radiologically clear with no evidence of 
sinusitis or other pathology of the sinus region.  A deviated 
septum was not appreciated.

In August 1994 VA examination reported a history of puffy 
eyes intermittently along with yellow nasal drips.  Ibuprofen 
and Benadryl appeared to help a little.  A steroid inhaler 
helped a little.  Objectively there was minimal suborbital 
puffiness under one eye.  A septal deviation and nasal mucosa 
node were reported on examination.  The diagnosis, in 
pertinent part, was reactive upper and lower airways 
manifested by swollen mucosa, mild obstructive pulmonary 
function tests and cough.

In April of 1999 the veteran was afforded a maxillofacial CT.  
A small polypoid mass density in the lateral wall of the left 
maxillary sinus was appreciated.  The rest of the paranasal 
spinous appeared clear.  The nasal septum was in midline.  

In April 1999 the veteran was afforded a VA respiratory 
examination.  He reported a history of sinus headaches and 
vomiting due to drainage from his nose.  The symptoms were 
characterized as chronic with weather changes.  Examination 
of the ears, nose and throat, head and neck and endoscopic 
examination of the nose and throat was negative for sinus 
pathology.  The assessment was possible allergic rhinitis.  
It was opined that the veteran might have sinusitis and a CT 
scan of the sinuses was recommended.  The veteran expressed 
some concerns about being exposed to some CS gas while in the 
military and whether this might have some effect on his 
symptoms.  The examiner indicated that he was not familiar 
with that and could not really address the claim.  The 
symptoms that he was expressing sounds most likely like 
allergic rhinitis and were most likely not service related.  
The examiner noted that the veteran had obtained a CT scan of 
the maxofacial area in April 1999 which showed the left 
polypoid mass on the left maxillary sinus.  The rest of the 
paranasal sinuses appeared clear.  Nasal septum midline no 
destructive bone process identified.  The antral cyst that 
was described most of the times were not symptomatic.  
Occasionally it could be symptomatic.  The examiner expressed 
his opinion that he believed that the veteran had allergic 
rhinitis and headaches secondary to the rhinitis.

The veteran was afforded a VA medical examination in August 
2006.  He complained of chronic sinusitis and occasional 
epistaxis.  On physical examination,  his voice was clear and 
there was no strider.  Objectively, the head was reported as 
normocephalic, atraumatic.  His cranial nerves 2 through 12 
were grossly intact.  On examination of the nose, the veteran 
had a dorsal deviation of the nasal pyramid to the right also 
with a right septal deviation.  Cough, mucus purulence or 
polyps were absent.  There was significant evidence of 
allergic rhinitis and no boggy turbinates.  The veteran 
reported some nasal airway obstruction, the right greater 
than the left made better with a kottle maneuver.  There was 
no sinus tenderness to palpation.  Diagnosis was sinusitis, 
acute on chronic, and septal deviation.  The examiner 
explained that dorsal nasal deformity disease primarily 
originated from the nose and sinus and the nasal deviation 
could be exacerbating his symptoms of sinusitis.  It was the 
examiner's opinion that the veteran's symptoms could be 
related to service exposure to gas as well as nasal fractures 
which occurred during service time; however, it was noted 
that the entire C-file was not reviewed by the examiner.  

In October 2007 the examiner provided a supplemental report 
after he had reviewed the C-file.  The examiner noted that 
throughout the claims file there was speculative reference to 
allergic rhinitis and that the veteran's sinus X-rays may be 
consistent with the showing of the swollen turbinates in 
1994.  The examiner concluded, following a review of the 
claims file that there was strong evidence that he had normal 
sinus X-rays after his discharge from the military but 
subsequently did develop sinusitis on the basis of additional 
X-rays, which includes CT scans in 1999.  The examinations 
were variable with the last two C-file examinations and 
reviews reporting some deviation of nasal septum, but this 
was not listed as a primary complaint.  It was the examiner's 
opinion that the C-file did not reveal any additional 
information which would allow him to conclude that sinusitis 
was service connected as his alleged allergy and nasal trauma 
and sinusitis were "things that could happen in the course 
of a normal lifetime and not specific incidents occurring as 
the result of the service time."  The diagnosis was 
sinusitis, deviated septum according to previous examinations 
and not this examiner's examination; nasal deformity from 
previous injuries.  The examiner concluded that it is 
unlikely that any of his sinus problems are a direct result 
of his military service.

Analysis

The service treatment records reflect treatment for an upper 
respiratory infection and for sinus congestion in November 
1991, and again in January 1992.  Thereafter, no further 
complaints or treatment of any respiratory disorder were 
noted in the veteran's remaining two-plus years of military 
service, nor were any described in the separation physical 
examination  or Report of Medical History.  X-ray films of 
the sinuses dated in September 1994 fail to recognize swollen 
mucosa or a deviated septum.  Medical evidence demonstrates 
current diagnoses of sinusitis and deviated septum.

A VA examiner in October 2007 conducted a comprehensive 
review of the claims file.  He suggested that the veteran had 
developed sinusitis as of April 1999, but that on separation, 
more than 4 years prior thereto, his sinuses were normal.  
Furthermore, the septum was mid line in April 1999, i.e. not 
deviated, and that the claimed disorder was not identified 
until some time thereafter.  The examiner offered that nasal 
trauma and sinusitis are disorders that can happen in the 
normal course of a lifetime and, in this case, not likely 
related to service.  

The Board is cognizant of the veteran's contentions regarding 
his sinusitis and deviated septum.  However, absent medical 
opinions to the contrary, there appears to be no support for 
the veteran's claim that these disorders should be service 
connected.  Where a determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
Although the appellant is competent to provide evidence of 
visible symptoms, he is not competent to provide evidence 
that requires medical knowledge.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  In the absence of competent evidence 
associating the claimed disorders to service, the 
preponderance of the evidence is against the claims. 

Increased Ratings

Disability ratings are rendered upon the VA's Schedule for 
Rating Disabilities as set forth at 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations and the disability must be viewed in 
relation to its history.  38 C.F.R. § 4.1.  The higher 
evaluation shall be assigned where the disability picture 
more nearly approximates the criteria for the next higher 
evaluation.  38 C.F.R. § 4.7.  While lost time from work 
related to a disability may enter into the evaluation, the 
rating schedule is "considered adequate to compensate for 
considerable loss of working time from exacerbations 
proportionate" with the severity of the disability.  
38 C.F.R. § 4.1.  Functional loss of use as the result of a 
disability of the musculoskeletal system may be due to the 
absence of bones, muscles, or joints, or may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Both limitation of motion and pain are necessarily 
regarded as constituents of a disability.  38 C.F.R. §§ 4.40, 
4.45, 4.55, 4.59.  

The United States Court of Appeals for Veterans Claims (the 
Court) held that in evaluating a service-connected 
disability, functional loss due to pain under 38 C.F.R. 
§ 4.40 (1997) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 (1997) must be considered.  The Court 
also held that, when a Diagnostic Code does not subsume 
38 C.F.R. §§ 4.40 and 4.45, those provisions are for 
consideration, and that the rule against pyramiding set forth 
in 38 C.F.R. § 4.14 does not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use, including use during flare-ups. DeLuca v. Brown, 8 
Vet.App. 202, 206 (1995).

The United States Court of Appeals for Veterans Claims 
(hereinafter, "Court") has held that, in a claim of 
disagreement with the initial rating assigned following a 
grant of service connection, separate ratings can be assigned 
for separate periods of time, based on the facts found.  
Fenderson v. West, 12 Vet. App. 119 (1999). 

In adjudicating the claim, the Board determines whether (1) 
the weight of the evidence supports the claim, or (2) the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim: the appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

Headaches

Factual Background

Service treatment records reveal that in February 1994 the 
veteran was evaluated for complaints of a head injury.  He 
had been working the previous day at the battalion police 
shack when he heard the phone ring, ran to get it and fell 
down.  He claimed he didn't remember any events that 
followed.  He claimed that he was told by co-workers that he 
was out, not responding for at least 15 to 20 minutes.  When 
he was aroused he said he had tunnel vision for 10 minutes.  
Thereafter he went to a chiropractor's appointment but didn't 
inform anyone that he was injured.  He claimed to have had a 
hard night's sleep and while being examined, he claimed to 
have shakes, weakness and nervousness.  There was no blurred 
vision, no shortness of breath.  He claimed numbness of the 
right arm while asleep.  The occipital ridge was tender to 
palpation.  His eyes were sensitive to light.  There was no 
edema appreciated.  The assessment was mild concussion.  A 
follow up note indicated that the veteran was seen almost 24 
hours after the incident, that he was in no acute distress 
and that he should follow up if he became disoriented or if 
headaches worsened.

In August 1994 the veteran was afforded VA X-rays of the 
skull.  Impression was negative study of the routine skull.

During a VA medical examination performed in August 1994, the 
veteran reported the onset headaches in April 1993, which 
were associated with the veteran's back pain.  He reported 
his headaches were helped by massage of his head and back.  
There was no dizziness, tinnitus or visual change.  The 
veteran did not take any medicine for his headaches.  The 
diagnosis, in pertinent part, was headaches likely tension of 
muscles.

In September 1995 the veteran was afforded a VA medical 
examination.  He reported headaches two-to-three times a 
week.  The headaches were located in the temporal area and 
were not always relieved by taking Tylenol.  He denied any 
vomiting or blurring of vision.  Cranial nerves I to XII were 
grossly intact.  Sensory was intact in the upper and lower 
extremities.  Deep tendon reflexes were two plus bilaterally.  
There was no impairment of motor and sensory functions in the 
cranial nerves.  There was no impairment of the peripheral 
and autonomic systems.  Diagnosis was status post head trauma 
with secondary headaches (likely transient).

During a VA medical examination in April 1999, the veteran 
reported experiencing a headache about once a month.  He 
described the headaches as bitemporal headaches, with 
symptoms at around 8 or 9 on a scale of 1 to 10, with 10 
being the worst headaches.  He denied nausea, vomiting, photo 
or phonophobia associated with the headaches.  He stated that 
he also had other types of headaches that are usually frontal 
headaches.  He also complained of lower back pain.  His back 
pain started in 1990 and he denied any radiation pain down 
his legs.  On examination, his head was atraumatic and 
normocephalic.  Cranial nerves were within normal limits.  
Extraoccular movement was intact.  There was no motor 
deficiency.  Sensation was intact.  Impression was history of 
headaches which appeared to be tension-type headaches.  He 
also had chronic back pain without clinical evidence of 
lumbar radiculopathy.

In November 2002 the veteran was afforded an MRI of the 
brain.  No pathology was identified and the impression was 
essentially negative MRI of the brain.

During an August 2006 VA medical examination, the veteran 
reported a history of some recurrent headaches since he fell 
and hit his head in service.  He also stated his problem was 
mainly due to his back and back problems and that it was his 
opinion that his diagnosis was mislabeled as migraine 
headaches.  He stated he did indeed have headaches since that 
injury in 1994.  In reviewing the C-file the examiner noted 
that he was unable to see any statements that the veteran was 
treated for migraine headaches while in service.  The 
examiner noted that there was a medical note showing that he 
was seen and treated for a mild concussion in February 1994.  
The veteran reported recurrent headaches; that is, one-to-two 
times per week lasting up to 4 hours.  He occasionally had 
nausea but no vomiting.  He complained of photophobia during 
the times of the headaches.  He had no family history of 
migraines.  The examiner discussed that while in 1994 the 
veteran slipped on a wet floor and suffered a mild concussion 
and has had recurrent headaches since that event, the C-file 
showed no evidence that he was seen as an outpatient.  The 
examiner noted that the neurological examination was benign 
headaches.  He indicated that the headaches were severe 
enough to require Fiorinil but he did not take any 
prophylactic medication for his headaches.  He had no family 
history of migraines.  By history the headaches can be 
considered a post concussive type headache but these 
generally improved with time.  He might benefit from 
prophylactic medication.

On addendum to the neurological examination was provided 
September 2007.  The examiner recited a detailed history of 
the veteran's injuries in service.  His neurological 
examinations were noted to have always been benign.  In 
summary, the examiner noted the veteran had symptoms 
following mild head trauma in service consistent with post 
concussive syndrome.  However there was no documentation in 
the C-file that the headache symptoms continued and required 
medical treatment prior to his discharge from service.  The 
examiner remarked that the natural history for most signs and 
symptoms after mild traumas was improvement or at least 
stabilization.  The examiner could find no medical records of 
the years 1995 to 1998 addressing the headaches.  By 2006, 
the character of the headaches had changed somewhat and 
became more migrainous and that there was reported nausea and 
photophobia associated with it.  The examiner concluded that 
the veteran's headaches could be considered a mixed tension 
vascular headache that he claims stemmed from the original 
event in which he suffered a concussion.  If he were correct 
the headache could be considered part of a post concussive 
syndrome.  Unfortunately, the examiner was unable to find 
corroboration in the medical file that that the veteran 
suffered from clinically significant headaches in the 
immediate years following discharge from the service.  
Gradual worsening of headaches a decade later was more 
consistent with a tension or vascular headache etiology than 
with post-traumatic etiology.  He summarized the mild head 
injuries were not known to produce headaches but they 
gradually increased in severity years after the injury hence 
the additional information in the C-file changed the 
examiner's opinion that the current headaches were different 
and probably unrelated to the veteran's headaches that he has 
at the time of his concussion and the time of his military 
discharge due to his back injury.

In November 2007 the examiner provided an additional 
supplemental report.  The examiner indicated that the 
veteran's current headaches were not caused by the minor head 
trauma that he sustained in service.  Headaches were not due 
to sinusitis, and were most likely a result of tension 
headaches but may be trigged by other stressful conditions in 
particular by the back pain he has experienced over the years 
since his back injury dates back to his military service the 
tension headaches were indirectly linked to the military 
service.  The history suggested that the headaches were not 
clinically significant at time of discharge from service.

Analysis

The veteran's service connected headache disorder is 
evaluated according to the following criteria:

8100
Migraine:
Ratin
g

With very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability
50

With characteristic prostrating attacks occurring 
on an average once a month over last several 
months
30

With characteristic prostrating attacks averaging 
one in 2 months over last several months
10

With less frequent attacks
0
38 C.F.R. § 4.124a, Diagnostic Code 8100 (2007)

Based upon the evidence of record, the Board finds the 
veteran's service-connected headaches are not manifested by 
attacks approximating the symptomatology demonstrating a 10 
percent or higher rating.  The veteran has not alleged such 
severe attacks, and neurological examinations during the 
course of the appeal have remained essentially normal.  In 
sum, the record does not document the frequency of attacks 
required for an increased rating.  Thus, the Board finds that 
the criteria for an increased compensable rating for 
headaches have not been met.

Low Back Strain

Factual Background

In service treatment records dated in December 1992, the 
veteran reported with complaints of a sore bottom which began 
while he was playing football and was forced on his back 
hard, hitting his buttocks on the ground.  He denied any 
numbness or tingling down the extremities and he denied any 
cervical pain.  Assessment was soft tissue injury of coccyx 
area.  X-ray was negative.  Rectal exam was negative.  In 
clinical records dated in April 1993, the veteran reported he 
was told that his coccyx had shifted after falling on his 
back while playing football.  At the time of that examination 
he reported that the pain had shifted and was now in his 
lower spine and not at the coccyx area.  There was no 
complaint of radiating pain, no complaint of bowel or bladder 
problems.  It was tender to palpation at L3-L4 of the spinous 
process.  X-rays showed no fractures or abnormalities.  

He was seen again in April of 1993 for follow up of 
mechanical low back pain.  Objectively there was no edema, no 
scoliosis, no kyphosis and no ecchymosis  At that time he 
exhibited radicular pain at 80 degrees of straight leg 
raising.  There was no joint tenderness.  The assessment was 
mechanical low back pain.  X-rays were negative at that time.  
In June 1993, he again presented with chronic low back pain.  
The impression was low back pain secondary to transitional L5 
vertebra.  In August 1993, the veteran complained that he had 
injured his back bone while wrestling.  He was placed on 
limited duty.  

In October 1993, the veteran was referred to the physical 
evaluation board.  In pertinent part, the orthopedic 
examination was centered around the low back.   Objectively, 
on range of motion of the lumbar spine, forward flexion was 
to 90 degrees.  He could bring his fingers to the deck.  He 
could extend to 30 degrees without pain.  He could slide bend 
symmetrically at 30 degrees without pain.  He had no pain in 
the trunk twisting maneuver.  He had no pain upon actual 
compression of the spine.  Straight leg raising and negative 
cross-legged raising were negative.  There was no tenderness 
about the lumbar spine in the midline.  There was no palpable 
muscle spasm about the paraspinous musculature of the spine.  
Motor examination was graded 5/5 in all lower extremity 
groups.  Plain film radiographs in the anterior posterior 
lateral projections reveal a transitional L5 vertebra.  The 
diagnosis was transitional L5 vertebra, EPTE and chronic low 
back pain secondary to transitional vertebra which did not 
exist prior to service.  The medical board opined that the 
veteran was unable to perform full duty and in their opinion 
the board thought that he was not likely to become fit for 
full duty.  Separation from service was recommended, and 
actions were taken to separate the veteran from service.

VA X-rays were afforded in August 1994.  Normal disc spacing 
with no arthritic or disc degenerative disease was noted.  
There was no spurring or other degenerative changes, no 
intrinsic bony disease.  A postural increased lumbosacral 
angle was noted otherwise negative study.  Objectively, the 
veteran's back showed minimal amount of muscle spasm in the 
lower lumbar spine.  Flexion was to 90 degrees with extension 
to 35 degrees.  Left and right lateral bending were to 45 
degrees.  Lateral rotation was to 45 degrees bilaterally.  
Straight leg raising was negative on both sides.  Tendon 
reflexes were present on both sides.  Tip toe heel walking 
and squatting were normal.  X-rays of the lumbar area were 
negative.

The veteran was afforded an MRI in July 1995.  The impression 
was normal MRI of the lumbar spine and no evidence of 
thoracic pathology.  A March 1999 VA lumbar spine X-ray 
report was negative.  

The veteran was afforded a VA examination in April 1999.  He 
denied loss of sensibility in the lower extremities and there 
had been no change in bowel or bladder habits.  He 
demonstrated no discomfort of the spine.  He was able to 
extend 10 degrees without discomfort.  Forward flexion was 
almost to the floor.  Lateral bending was approximately 15 
degrees with no spasm and there was no tenderness of the 
lumbar spinous process.  There was no tenderness over the 
trochanter.  Hip range of motion produced no discomfort.  
There was no paresthesias in the lower extremities and 
reflexes were symmetrical.  There were no pathological 
reflexes and straight leg raising was negative.  Impression 
was lumbar spine no pathology noted.  There was no focal 
paresis and no significant findings on the plain radiographs.  
It was felt that the veteran had mechanical lower back pain 
that would respond to treatment by physical therapy.

In June 2000, the veteran was seen for back complaints.  
There was no weakness in the lower limbs and no urinary or 
bowel problems.  There was no weakness of the lower limbs and 
no neurological deficit.  Mild tenderness was appreciated 
over the lumbar spine and paravertebral muscles.  Assessment 
was chronic low back pain.  The veteran was afforded an EMG 
in December 2001 which reported a normal electrophysiological 
study.  

In February 2003, the veteran was afforded a VA examination.  
He reported complaints of chronic back pain, more severe on 
the right paravertebral areas.  He reported difficulty 
lifting.  Inspection of the back noted alignment appeared 
good with some slight scoliosis noted.  Musculature was equal 
and well developed bilaterally.  Tenderness was particularly 
noted on the right paravertebral area with some spasms 
topical.  He did complain of pain in this area with grimacing 
and guarding also noted.  He did not complain of any 
radiation of pain.  He was able to elevate the right leg to a 
35-degree angle with complaints of pain and palpable spasms, 
left leg to a 60-degree angle.  Reflexes were equal and 
strong bilaterally.  Active range of motion was forward 
flexion to 55 degrees with complaints of pain.  After five 
repetitions he was still able to forward flex to 55 degrees 
but fatigability was noted.  The veteran was able to do 
backwards extension from 0 to 18 degrees.  Left lateroflexion 
0 to 12, right lateroflexion 0 to 18.  He reported slight 
difficulty standing on his toes and heels but he was able to 
squat.  X-rays noted only slight scoliosis, no degenerative 
changes.  The diagnosis was unchanged chronic strain of the 
lumbosacral spine.
In February 2003 the lumbosacral X-rays failed to identify 
any fracture or dislocation and no significant degenerative 
changes were seen.  A slight scoliosis was appreciated on X-
ray film.

The veteran was afforded a VA medical examination in April 
2004.  On objective examination, he had normal posture of the 
spine and the legs.  Posture and gait were normal.  Normal 
symmetry and appearance from side to side and normal symmetry 
and rhythm of the spinal motion.  He had forward flexion from 
0 to 80 degrees, extension was from 0 to 30 degrees, rotation 
was to 30 degrees bilaterally.  Flexion was to 30 degrees 
bilaterally.  He reported pain throughout all range of 
motion.  He described his pain as increased by exacerbation 
with a flare up and that he was minimally able to perform his 
work.  There was no objective evidence seen of painful motion 
spasms, weakness or tenderness.  There was no postural 
abnormality, no fixed deformity or abnormalities of the 
musculature of the back.  Neurological examination showed 
intact sensations throughout all areas.  He had 5/5 strength 
and there was no abnormalities in tone or strength.  Reflexes 
were 2 plus and symmetric.  There was no evidence of 
incoordination.  The veteran reported experiencing three-to-
four episodes of incapacitating episodes over the prior 12 
months.  He related that approximately three-to-four months 
would pass between episodes.  He was unable to work for one-
or-two days during the time of exacerbation of his low back.  
No conclusion could be made in regards to his back pain or 
regard the headaches.  Although there was complaint of pain 
on motion of the lumbar spine there was no objective evidence 
of pain on motion.  The veteran reported that he was unable 
to perform his activities during periods of flare up.  No 
neurological manifestations were noted in regards to the low 
back pain.  The examiner additionally commented that he did 
not feel that the veteran's complaint of low back strain or 
pain should negatively effect his ability to substantially 
gain employment.  In addressing the DeLuca provisions the 
examiner indicated there was pain on range of motion testing 
at this time.  It was conceivable the pain could further 
limit function as described particularly after being on his 
feet all day.  It was not feasible however to attempt to 
express any of this in terms of additional limitation of 
motion as these matters cannot be determined with any degree 
of certainty.
The veteran was afforded a VA examination in August 2006.  He 
was fully sensate to light touch in all dermatome 
distributions.  His strength was 5/5.  Deep tendon reflexes 
were 2 plus.  The skin was warm, dry and intact.  Range of 
extension was from 0 to 30 degrees.  Lateral bending was 0 to 
30 degrees bilaterally.  Rotation was 0 to 30 degrees 
bilaterally.  Pain was elicited with extremes of flexion and 
extension.  He exhibited 0 to 80 degrees of forward flexion.  
Active and passive range of motion were the same.  There was 
no change with repetition.  Various views of the lumbar spine 
revealed no obvious fracture or dislocations.  Disc spaces 
appeared to be well maintained and there were no bony or 
destructive lesions.  The assessment, in pertinent part, was 
lumbar strain.  In addressing the DeLuca provisions the 
examiner reported there was mild pain associated with 
examination of the lumbar spine.  It was conceivable that 
repetition could further limit function but not feasible to 
attempt to express in the terms of additional limitation of 
motion.

Analysis

During the pendency of this appeal, the criteria for 
intervertebral disc disease, 38 C.F.R. § 4.71a, Diagnostic 
Code 5293, were revised effective September 23, 2002. See 67 
Fed. Reg. 54,345 (Aug. 22, 2002) ("revised disc 
regulations").  Further, the remaining spinal regulations 
were amended and the diagnostic codes renumbered in September 
2003.  See 68 Fed. Reg. 51,454 (Aug. 27, 2003) ("revised 
spinal regulations").  Where the law or regulations governing 
a claim are changed while the claim is pending the version 
most favorable to the claimant applies (from the effective 
date of the change), absent congressional intent to the 
contrary.

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects.  VAOPGCPREC 7-2003 (Nov. 19, 2003); 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

However, during the span of the appeal period, spinal 
ankylosis is not present; no appreciable neurological 
manifestations are clinically evident, and there is no 
evidence of any episodes of incapacitation where bed rest was 
prescribed by a physician.  Accordingly, the veteran's 
service connected low back strain is evaluated according to 
the following criteria:

528
6
Spine, complete bony fixation (ankylosis) of:

Unfavorable angle, with marked deformity and 
involvement of major joints (Marie-Strumpell type) or 
without other joint involvement (Bechterew type)
10
0

Favorable angle
60
38 C.F.R. § 4.71a, Diagnostic Code 5286, prior to September 
26, 2003

528
9
Spine, ankylosis of, lumbar:

Unfavorable
50

Favorable
40
38 C.F.R. § 4.71a, Diagnostic Code 5289, prior to September 
26, 2003

5292
Spine, limitation of motion of, lumbar:

Severe
40

Moderate
20

Slight
10
38 C.F.R. § 4.71a, Diagnostic Code 5292, prior to September 
26, 2003

5293
Intervertebral disc syndrome:

Pronounced; with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or 
other neurological findings appropriate to site of 
diseased disc, little intermittent relief
6
0

Severe; recurring attacks, with intermittent relief
4
0

Moderate; recurring attacks
2
0

Mild
1
0

Postoperative, cured
0
38 C.F.R. § 4.71a, Diagnostic Code 5293, prior to September 
23, 2002)

5295
Lumbosacral strain:

Severe; with listing of whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of 
the above with abnormal mobility on forced motion
4
0

With muscle spasm on extreme forward bending, loss 
of lateral spine motion, unilateral, in standing 
position
2
0

With characteristic pain on motion
1
0

With slight subjective symptoms only
0
(prior to September 23, 2003)

5293
Intervertebral disc syndrome:

Pronounced; with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, 
or other neurological findings appropriate to site 
of diseased disc, little intermittent relief
60

Severe; recurring attacks, with intermittent relief
40

Moderate; recurring attacks
20

Mild
10

Postoperative, cured
0
Evaluate intervertebral disc syndrome (preoperatively 
or postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under Sec.  4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever 
method results in the higher evaluation.


Formula for Rating Intervetebral Disc Syndrome Based on 
Incapacitating Episodes

With incapacitating episodes having a total duration of 
at least six weeks during the past 12 months....

60
With incapacitating episodes having a total duration of 
at least four weeks but less than six weeks during the 
past 12 months....

40
With incapacitating episodes having a total duration of 
at least two weeks but less than four weeks during the 
past 12 months.......

20
With incapacitating episodes having a total duration of 
at least one week but less than two weeks during the 
past 12 months......

10
Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that 
are present constantly, or nearly so.
Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes. Evaluate neurologic disabilities 
separately using evaluation criteria for the most 
appropriate neurologic diagnostic code or codes.
Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment 
on the basis of chronic orthopedic and neurologic 
manifestations or incapacitating episodes, whichever method 
results in a higher evaluation for that segment.
Effective September 23, 2002

The Spine
5235
Vertebral fracture or dislocation
General 
Rating 
Formula
5236
Sacroiliac injury and weakness

5237
Lumbosacral or cervical strain

5238
Spinal stenosis

5239 
   
Spondylolisthesis or segmental 
instability     

5240
Ankylosing spondylitis

5241 
   
Spinal fusion    

5242
Degenerative arthritis of the spine 
(see also diagnostic code 5003) 

5243
***Intervertebral disc syndrome




***Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under Sec. 4.25. 

General Rating Formula for Diseases and Injuries of the 
Spine:
(For diagnostic codes 5235 to 5243 unless 5243 is 
evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes): 
 
 
Ratin
g
With or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease 
Unfavorable ankylosis of the entire spine 
100
Unfavorable ankylosis of the entire thoracolumbar 
spine 
50
Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine 
40
Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine 
30
Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine 
not greater than 120 degrees; or, the combined range 
of motion of the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal 
kyphosis 
20
Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater 
than 170 degrees but not greater than 335 degrees; or, 
muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or 
more of the height 
10
Note: (1) Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code. 

Note: (2) (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion. 

Note: (3) In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted. 

Note: (4) Round each range of motion measurement to the 
nearest five degrees. 

Note: (5) For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis. 

Note: (6) Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability. 
38 C.F.R. § 4.71a effective September 26, 2003

Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes
524
3
Intervertebral disc syndrome
Ratin
g

With incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 
months 
60

With incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 
weeks during the past 12 months 
40

With incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 
weeks during the past 12 months 
20
 
With incapacitating episodes having a total 
duration of at least one week but less than 2 
weeks during the past 12 months 
10
Note (1): For purposes of evaluations under diagnostic code 
5243
an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. 
Note (2): If intervertebral disc syndrome is present in 
more than one spinal segment provided that the effects in 
each spinal segment are clearly distinct evaluate each 
segment on the basis of incapacitating episodes or under 
the General Rating Formula for Diseases and Injuries of the 
Spine whichever method results in a higher evaluation for 
that segment. 
Effective September 26, 2003

500
3
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.). When however, the 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 pct is for application 
for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not 
added under diagnostic code 5003. Limitation of motion 
must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of 
painful motion. In the absence of limitation of motion, 
rate as below:

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2007)

The Board notes that the veteran's opinion as to medical 
matters, no matter how sincere, is without probative value 
because he, as a lay person, is not competent to establish a 
medical diagnosis or draw medical conclusions; such matters 
require medical expertise.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  

Ankylosis is defined as immobility and consolidation of a 
joint due to disease, injury or surgical procedure.  Lewis v. 
Derwinski, 3 Vet. App. 259 (1992).  A review of clinical 
findings indicates that the veteran could perform range of 
motion testing of the spine throughout the entire rating 
period.  As such clearly establishes that ankylosis is not 
present, the diagnostic criteria set forth pertaining to 
ankylosis under the old and new criteria are inapplicable and 
cannot serve as the basis for an increased rating.   

A review of the record reflects that no parasthesia or 
diagnosis of intervertebral disc syndrome was produced as a 
result of any examination.  Accordingly evaluation according 
to those criteria are not for application.  Moreover, 
although the veteran reported having experienced several 
incapacitating episodes in April 2004, there is no evidence 
of any episodes of incapacitation where bed rest was 
prescribed by a physician.  Accordingly, the criteria for 
incapacitating episodes likewise are inapplicable and cannot 
serve as the basis for an increased rating.  See Butts v. 
Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's 
choice of diagnostic code should be upheld so long as it is 
supported by explanation and evidence).

The clinical data representing the veteran's lumbar disorder 
reflects increasing pain along with the absence of numbness 
or weakness in the lower extremities.  The February 2003 
examination reported the most severe manifestations of the 
veteran's service connected low back strain, i.e. active 
range of motion was forward flexion to 55 degrees with 
complaints of pain during the course of the appeal.  After 
five repetitions he was still able to forward flex to 55 
degrees but fatigability was noted.  The veteran was able to 
do backwards extension from 0 to 18 degrees.  Left 
lateroflexion 0 to 12, right lateroflexion 0 to 18 degrees.  

Other clinical results over the pendency of this appeal 
reported minimal tenderness to palpation and, significantly, 
range of motion consistently in the normal or near normal 
range (38 C.F.R. § 4.71a, note 2, following the General 
Rating Formula for Diseases and Injuries of the Spine).  See 
August 1994 examination report where flexion was to 90 
degrees with extension to 35 degrees.  Left and right lateral 
bending were to 45 degrees.  Lateral rotation was to 45 
degrees bilaterally; April 1999 examination- extension to 
10 degrees without discomfort.  Forward flexion was almost to 
the floor.  Lateral bending was approximately 15 degrees with 
no spasm and there was no tenderness of the lumbar spinous 
process.  There was no tenderness over the trochanter.  Hip 
range of motion produced no discomfort.  There was no 
paresthesias in the lower extremities and reflexes were 
symmetrical.  There were no pathological reflexes and 
straight leg raising was negative; on examination in April 
2004, he exhibited normal posture of the spine and the legs.  
Posture and gait were normal.  Normal symmetry and appearance 
from side to side and normal symmetry and rhythm of the 
spinal motion.  He had forward flexion from 0 to 80 degrees, 
extension was from 0 to 30 degrees, rotation was to 30 
degrees bilaterally.  Flexion was to 30 degrees bilaterally.  
Notwithstanding he reported pain throughout all range of 
motion, it bears emphasis that there was no objective 
evidence seen of painful motion, spasms, weakness or 
tenderness.  There was no postural abnormality, no fixed 
deformity or abnormalities of the musculature of the back.  
Neurological examination showed intact sensations throughout 
all areas.  He had 5 by 5 strength and there was no 
abnormalities in tone or strength.  Reflexes were 2 plus and 
symmetric.   

The Board interprets such symptomatology as representing no 
greater disablement than moderate limitation of motion or 
lumbosacral strain manifested by muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position, which is consistent with the assigned 20 
percent evaluation.  Certainly, the evidence does not 
demonstrate severe symptomatology approaching or any 
appreciable loss of lumbar motion so as to demonstrate that a 
higher evaluation is warranted.  Accordingly, the 
preponderance of the evidence is against any higher 
evaluation than 20 percent for the time period through 
September 2003 pursuant to Diagnostic Code 5292.  

Under the old Diagnostic Code 5295, listing of whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion was not demonstrated.  
Therefore, under the old rating codes, a higher rating is not 
justified.  See Butts v. Brown.

Under the revised evaluation criteria effective from 
September 2003, the preponderance of the evidence is against 
any higher evaluation because forward flexion of the 
thoracolumbar spine to 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine is not 
demonstrated or approximated.

The Board notes the regulation revisions effective September 
23, 2002, also allow for a possible schedular rating based 
upon alternative separate, combined ratings for chronic 
orthopedic and neurological manifestations of intervertebral 
disc syndrome.  The Board finds, however, that the veteran's 
orthopedic disability warrants no more than the evaluations 
for limitation of lumbar spine motion for the entire period 
on appeal that there is no evidence of mild, severe, or 
incomplete sciatic nerve paralysis.  As the VA examinations 
revealed normal lower extremity strength and sensory 
responses, the Board finds a separate compensable rating for 
a neurologic disability or a combined schedular rating in 
excess of those provided above is not warranted under the 
rating criteria effective after September 23, 2002.

Conclusion

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is otherwise against 
the claims.  The Board has also considered staged ratings, 
under Fenderson v. West, 12 Vet. App. 119 (1999), but 
concludes that they are not warranted.  Because the 
preponderance of the evidence is against the claims, the 
benefit of the doubt doctrine is not for application.  38 
U.S.C.A. § 5107 (West 2002); Ortiz v. Principi, 274 F.3d 1361 
(2001) (the benefit of the doubt rule applies only when the 
positive and negative evidence renders a decision "too close 
to call").   

Furthermore, the evidence does not reflect, nor is it 
contended otherwise, that the schedular criteria are 
inadequate to evaluate the veteran's disabilities.  In that 
regard, the Board does not find that record reflects that the 
veteran's disabilities on appeal have caused marked 
interference with employment (i.e., beyond that contemplated 
in the currently assigned evaluations), necessitated frequent 
periods of hospitalization, or have otherwise rendered 
impracticable the application of the regular schedular 
standards.  In light of the foregoing, the Board finds that 
it is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for 
assignment of an extra-schedular evaluation.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995). 


ORDER

Service connection for a right knee disorder is denied.  

Service connection for sinusitis is denied.  

Service connection for swollen mucosa with deviated nasal 
septum is denied.  

Entitlement to increased (compensable) evaluation for 
headaches is denied. 

Entitlement to increased evaluation for low back strain is 
denied. 



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


